DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 19 and 20 have been amended, claims 1-18 have been canceled, and new claims 21-26 have been added as requested in the amendment filed May 27, 2022. Following the amendment, claims 19-26 are pending in the present application.

2.	Claims 19-26 are under examination in the current office action.

Priority
3.	Applicant’s updated ADS and priority claims are acknowledged. For the purpose of applying prior art, the claims have been accorded the effective filing date of March 15, 2013.

Terminal Disclaimer
4.	The terminal disclaimer filed on May 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,102,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the nonstatutory double patenting rejections over this patent have been overcome.

Withdrawn Claim Objections and Rejections
5.	The objection to claim 20 for minor informalities is withdrawn in view of applicant’s amendment to the claim.

6.	The rejection of claims 19-20 under 35 U.S.C. 112(a) (scope of enablement), as set forth at section 6 of the 02/28/2022 Office action, is withdrawn in view of applicant’s amendments to the claims to limit the scope of the invention to the treatment of patients having Alzheimer's disease.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 contains the trademark/trade names Alhydrogel® and Adju-Phos®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of aluminum salt adjuvant and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As amended, independent claim 19 recites that the vaccine formulation comprises “an A peptide immunogen construct consisting essentially of the amino acid sequences of SEQ ID NOs: 62-65”, which implies that all of the sequences of SEQ ID NOs: 62-65 are required by the claim.  However, dependent claim 21 recites that the peptide immunogen construct is SEQ ID NOs: 62, 63, 64 and/or 65, meaning that using only one of these sequences can meet the limitations of this claim. And dependent claims 22 and 23 each recite that the immunogen construct is a combination of the amino acid sequences of SEQ ID NOs: 62 and 63 (claim 22) or SEQ ID NOs: 64 and 65 (claim 23), which implies that only two of the four sequences are sufficient to meet the limitations of these claims.
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the composition of the peptide immunogen construct of claims 21-23 could be infringed without infringing the claim from which it depends, i.e., claim 19.  Therefore, the claims are improperly dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2011/0070255 A1; of record). The rejection is maintained for reasons of record for claims 19-20 and is further applied to new claims 21-23 as discussed below.
The reasons why the disclosure of Wang anticipates the invention of claim 19-20 has been set forth previously and will not be fully reiterated here. With respect to the amendment to claim 19 reciting that the A peptide immunogen construct consists essentially of the amino acid sequences of SEQ ID NOs: 62-65, it is noted that Wang provides for each one of these sequences. In particular and as discussed previously, Wang teaches peptide immunogens that are consistent with the presently claimed invention in that the formula disclosed by Wang for the immunogenic peptide is the same arrangement as is found in the peptide immunogen constructs of instant SEQ ID NOs: 62-65. The A peptide immunogen constructs comprise an N-terminal fragment of the A peptide, such as A1-14 (Wang’s SEQ ID NO: 67), linked via one or more linking groups including lysine and (,-N)Lys to a helper T cell epitope (see [0050]-0059]). The Th cell epitopes taught by Wang at Tables 1-2 (pp. 11-12) include: MvF Th1-9 (SEQ ID NOs: 41 and 42), which is the same as the instant MvF4 Th found with the sequence of SEQ ID NO: 62; HbsAg Th1-3 (SEQ ID NO: 60), which is identical to the HBsAg2 Th sequence comprised by the instant SEQ ID NOs: 63 and 65; and MVF Th1-16 (SEQ ID NO: 51), which is identical to the instant MvF5 Th found within the sequence of SEQ ID NO: 64.  Using the peptide immunogen formula disclosed by Wang would provide, for example, for a peptide immunogen consisting essentially of:
A1-14 (DAEFRHDSGYEVHH) – Lys – HbsAg Th1-3 epitope (SEQ ID NO: 60; KKK-IITITRIITIITTID), or
DAEFRHDSGYEVHH-K-KKK-IITITRIITIITTID,
which is the sequence of instant SEQ ID NO: 65. Each of the sequences of instant SEQ ID NO: 62, 63 and 64 are similarly provided for using the explicit teachings of Wang.
Further, Wang teaches that vaccine formulations can contain mixtures of one or more immunogens, such as a mixture of two to three immunogens, at about 25 to 1000 g per dose (see [0074] and [0117]), which is directly on point to limitations in present claims 19-23 regarding the dose and mixtures of immunogen constructs. The vaccine compositions are administered for the treatment of patients having Alzheimer’s disease (AD) (see abstract, [0002] and [0034]).  Finally, Wang teaches that vaccine compositions may comprise a pharmaceutically acceptable vehicle or an adjuvant such as alum (see [0034]-[0036] and [0072]).  Thus, Wang’s disclosure provides for the peptide immunogens of instant SEQ ID NOs: 62-65 as claimed, and the method of present claims 19-23.
Response to Arguments
10.	In the response filed May 27, 2022, applicant asserts that the invention of the amended claims is not taught or suggested by Wang. Applicant argues that one of ordinary skill in the art would have had no reason to arrive at the claimed invention based on the teachings of Wang nor have had any reasonable expectation of success in achieving the effects of the claimed method.
11.	Applicant’s arguments have been considered but are not persuasive. As discussed above, Wang teaches all elements of the constructs of SEQ ID NOs: 62-65, in addition to an explicit formula that is the same as the arrangement of the instant sequences.  Further, arguments regarding reasoning to combine, or a reasonable expectation of success, are not germane to anticipation rejections under 35 USC 102. Accordingly, the teachings of Wang still anticipate the invention of present claims 19-23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim(s) 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0070255 A1; of record) in view of Arumugham et al. (US 2007/0161088 A1) and Lindblad & Schønberg (Methods Mol. Biol. 2010, 626, 41-58).
The reasons why the teachings of Wang anticipate the invention of claims 19-23 is discussed above. And while Wang teaches that the vaccine formulation may comprise an adjuvant, such as alum (see [0072]) or another adjuvant, Wang does not explicitly teach that the adjuvant is Alhydrogel® or Adju-Phos® (claim 24), aluminum phosphate (AlPO4) (claim 25), or that the peptide immunogen construct further comprises a CpG oligodeoxynucleotide (ODN) (claim 26).
Consistent with the teachings of Wang, Arumugham et al. disclose vaccine formulations comprising A peptide immunogens that are used to elicit a desired immune response (see abstract and [0009]), such as for the treatment of patients having Alzheimer's disease (see [0135]). Arumugham teaches that the immunogenic compositions contain an adjuvant (see [0147]), and that suitable adjuvants can include aluminum salts (alum) such as aluminum hydroxide and aluminum phosphate, as well as oligonucleotides containing a CpG motif (i.e., CpG ODNs) (see [0149]).
Lindblad & Schønberg teach at p. 41 that “[a]luminum compounds have the longest history and by far the most comprehensive record of use as adjuvants in practical vaccination of both animals and humans. Both aluminum hydroxide (AlhydrogelTM) and aluminum phosphate (Adju-PhosTM) adjuvants are generally regarded as safe to use in human vaccines when used in accordance with current vaccination schedules.”  Lindblad & Schønberg go on to disclose the preparation, application and dosing of such aluminum adjuvants, as well as to describe aspects of stability and formulation with antigens.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used an aluminum salt adjuvant or CpG ODN adjuvant, as taught by Arumugham, in the vaccine composition administered as part of therapeutic method of Wang and thereby arrive at the presently claimed invention. In view of the teachings of Lindblad & Schønberg, it would have also been obvious to have used Alhydrogel® or Adju-Phos® as the aluminum adjuvant because these agents both have a long and predictable history of use as successful adjuvants in vaccine formulations for use in human subjects. Given that Alzheimer's disease is a uniquely human disease, the artisan would have recognized the importance of using agents that are safe and effective in humans, such as the Alhydrogel® or Adju-Phos® adjuvants described in the prior art. And given that Wang teaches that alum (which is used in the art to refer to either aluminum hydroxide or aluminum phosphate) may be used as an adjuvant, and the highly similar nature of the Arumugham disclosure teachings that aluminum salts or CpG ODNs may be used as adjuvants in A peptide immunogen vaccine formulations, the artisan would have had both motivation to use such agents as adjuvants as well as a reasonable expectation that their use would be successful in eliciting a immunotherapeutic response in AD subjects.  The combination of references thus renders obvious the presently claimed invention of claims 19-26.

Conclusion
13.	No claims are allowed.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649